Title: From Thomas Jefferson to Elbridge Gerry, 3 March 1804
From: Jefferson, Thomas
To: Gerry, Elbridge


               
                  Dear Sir 
                  Washington March 3. 04.
               
               Altho it is long since I recieved your favor of Oct. 27. yet I have not had leisure sooner to acknolege it. in the middle & Southern states as great an union of sentiment has now taken place as is perhaps desireable. for as there will always be an opposition, I believe it had better be from avowed monarchists than republicans. New York seems to be in danger of republican division. Vermont is solidly with us. R.I. with us on anomalous grounds; N.H. on the verge of the republican shore: Connecticut advancing towards it very slowly but with steady step; your state only uncertain of making port at all. I had forgotten Delaware which will be always uncertain from the divided character of her citizens. if the amendment of the Constitution passes R.I. (and we expect to hear in a day or two) the election for the ensuing 4. years seems to present nothing formidable. I sincerely regret that the unbounded calumnies of the Federal party have obliged me to throw myself on the verdict of my country for trial, my great desire having been to retire at the end of the present term to a life of tranquility, and it was my decided purpose when I entered into office. they force my continuance. if we can keep the vessel of state as steady in her course for another 4. years, my earthly purposes will be accomplished, and I shall be free to enjoy as you are doing my family, my farm, & my books. that your enjoiments may continue as long as you shall wish them I sincerely pray, and tender you my friendly salutations and assurances of great respect & esteem.
               
                  Th: Jefferson 
               
            